DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the applicant’s mechanism for observing a state of a qubit?
What algorithm does the applicant use in the observation service? [Paragraph 0038 discloses the “observation service compares the new qubit state 72 to the state identified in the previous qubit state 70. If the new qubit state 72 is different from the previous qubit state 
70, the observation service 22 quantifies the difference in the delta qubit state 74”]

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
Response to Arguments

Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
The applicant responded to the requirement for information by disclosing there are multiple known ways (mechanisms) to read out the state of a qubit and offered three pieces of evidence and the known mechanism would give written description to the claims. The applicant did not furnish copies of the three pieces of evidence. The examiner could not access the third piece of evidence (article/1 0.1088/1742-6596/834/1/0 12003/pdf). The first piece of evidence (ionq.com/posts/march-03-2022-deep-dive-barium-spam) was published after the filing date. 
The examiner did not enter the amendment to the specification. 
The examiner disagrees with the applicant’s allegation that the specification has written description. The applicant’s allegation, that the mechanism to read out the state of a qubit was known, does not release the applicant from disclosing the mechanim to read out the state of a qubit. As the Federal Cicuit explained in Ariad, the written description inquiry looks to "the four corners of the specification" to discern the extent to which the inventor(s) had possession of the invention as broadly claimed. Ariad, 598 F.3d at 1351 ; see also Lockwood v. Am. Airlines, Inc., 107 F.3d 1565 , 1571 (Fed. Cir. 1997) ("It is the disclosures of the applications that count."). The knowledge of ordinary artisans may be used to inform what is actually in the specification, see Lockwood, 107 F.3d at 1571 , but not to teach limitations that are not in the specification, even if those limitations would be rendered obvious by the disclosure in the specification. Id. at 1571-72.  Rivera v. Int'l Trade Comm'n, 857 F.3d 1315, 1322, 123 U.S.P.Q.2d 1059, 1063, 2017 BL 171191, 7 (Fed. Cir. 2017).  Moreover, as the Preskill reference notes below, the field of quantum computing is not mature and not predictable. Therefore, the specification would require disclosure of the mechanism to read out the state of a qubit. The Federal Circuit has also held “the hallmark of written description is disclosure.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).  Therefore, the examiner finds the applicant’s arguments unpersuasive. 

The examiner tries to clarify the interrogatories in the current action.  The examiner would like to know the applicant’s mechanism for observing a state of a qubit and would like to know the algorithm that controls the “observation service” that controls the claimed function of “determining… that the change in the state of the qubit has occurred”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written Description: lack of algorithm for determining that the change in the state of the qubit has occurred
The claims disclose the function of “determining… that the change in the state of the qubit has occurred”.
In order to determine that the change in the state of the qubit has occurred one would have to observe the qubit. 
Paragraph [0038] discloses observation service 22, but does not disclose a mechanism for observing the state of the qubit. Moreover, paragraph [0038] explicitly asks “can we give a mechanism for observing a state of a qubit?”. Paragraph 0038 discloses the “observation service compares the new qubit state 72 to the state identified in the previous qubit state 70. If the new qubit state 72 is different from the previous qubit state 70, the observation service 22 quantifies the difference in the delta qubit state 74”.
The examiner submits the observation service 22 is computer implemented as seen figures 1 and 3. Moreover, the observation service 22 is just shown as a (black) box (see figs 1 and 3).
Paragraph [0042] and Fig. 2 block 1004 disclose  the classical computing system determines the change in state of the qubit. 
The examiner submits the “determining… the change in state of a qubit system” is not a typical function of an “off the shelf” computer and the “off the shelf” computer would need additional programing in order to “determining… that the change in the state of the qubit has occurred”. 
MPEP 2161.01I discloses: 
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)
MPEP 2161.01 I discloses:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
 
In the instant case, the applicant has not disclosed an algorithm for “determining… that the change in the state of the qubit has occurred”. 
Therefore, since the applicant has not disclosed the algorithm to the black box computer implemented observation service 22 and block 1004, the examiner submits the applicant fails to show possession of the claimed invention. 
Written Description: failure to disclose mechanism for observing the state of the qubit
	Paragraph [0038] discloses observation service 22, but does not disclose a mechanism for observing the state of the qubit. Moreover, paragraph [0038] explicitly asks “can we give a mechanism for observing a state of a qubit?”

Lack of Enablement  for lack of algorithm for determining that the change in the state of the qubit has occurred

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors
Breadth of claims:
The claims disclose “determining that the change in the state of the qubit has occurred”.
In order to determine that the change in the state of the qubit has occurred one would have to observe the qubit. 
Paragraph [0038] discloses observation service 22, but does not disclose a mechanism for observing the state of the qubit. Moreover, paragraph [0038] explicitly asks “can we give a mechanism for observing a state of a qubit?”. Paragraph 0038 discloses the “observation service compares the new qubit state 72 to the state identified in the previous qubit state 70. If the new qubit state 72 is different from the previous qubit state 70, the observation service 22 quantifies the difference in the delta qubit state 74”.
The examiner submits the observation service 22 is computer implemented as seen figures 1 and 3. Moreover, the observation service 22 is just shown as a (black) box (see figs 1 and 3).
Paragraph [0042] and Fig. 2 block 1004 disclose  the classical computing system determines the change in state of the qubit. 
The examiner submits the “determining… the change in state of a qubit system” is not a typical function of an “off the shelf” computer and the “off the shelf” computer would need additional programing in order to “determining… that the change in the state of the qubit has occurred”. 
MPEP 2164.06(c) II discloses “an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function” (underline added).  In this case,  the specification, as filed, fails to disclose a specific algorithm for a classical computing device to perform the claimed function of “determining… that the change in the state of the qubit has occurred”.
Nature of the Invention 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the specification does not disclose an algorithm for “determining… that the change in the state of the qubit has occurred”,  one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ramasamy (US 2021/0390439) disclose systems for real time event manipulation prevention through artificial intelligence-assisted quantum computing. 
	Buhacoff (US 2020/0007576) disclose electronic authentication infrastructure and specifically discloses qubits in paragraph [0159].
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817